Citation Nr: 0127653	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  99-05 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a 
fractured right arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).  This case was remanded by the 
Board in June 2000 for further development.  That development 
having been completed, the claim is now before the Board for 
final appellate action.  

The Board notes that the veteran has claimed service 
connection for a heart condition.  That claim was the subject 
of a rating decision dated in September 2001, and has not yet 
been appealed.  Therefore, that issue is not currently before 
the Board.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed by the RO.

2. The veteran does not have residuals of a fractured right 
arm that are related to service.


CONCLUSION OF LAW

Residuals of a fracture of the right arm were not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 38 U.S.C.A. § 5100 et seq.; see Duty 
to Assist Regulations for VA, 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326). The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517(U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
the VA's duties, as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West1991 & Supp. 2001); 66 Fed. 
Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the February 
1998 rating decision, the January 1999 Statement of the Case, 
and the August 2001 Supplemental Statement of the Case of 
what would be necessary, evidentiary wise, to grant service 
connection for residuals of a fractured right arm.  The 
notices sent to the veteran discussed the available evidence 
and informed the veteran that service connection for 
residuals of a fractured right arm was being denied because 
there was no medical evidence showing that a fracture 
occurred in service or was aggravated in service, and no 
medical evidence linking any current disability to military 
service.  The Board therefore concludes that the veteran was 
adequately informed of the information and evidence needed to 
substantiate his claims, and the RO complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO gathered the veteran's service medical records, as 
well as treatment records from the VA Medical Center (VAMC) 
in Wilkes-Barre dated from 1997 to 2001.  The veteran was 
provided a VA examination in November 1997, and he testified 
at a personal hearing in June 1999.  This claim was 
previously before the Board, and was remanded in June 2000 to 
obtain records from the Social Security Administration (SSA).  
The SSA records, dating from 1990 to 1993 were obtained and 
have been associated with the claims folder.  The veteran has 
not indicated that there is other relevant evidence 
available.  Thus the Board finds that the RO provided the 
requisite assistance to the veteran in obtaining evidence 
regarding the claimed disability.  In fact, it appears that 
all such evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims 
folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 91994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).



II.  Evidence

The veteran's service medical records reflect that he 
suffered a fracture of the right arm prior to entering 
service.  A pre-induction examination in June 1958 indicated 
a history of having fractured his arm, and his entrance 
examination in September 1959 revealed the same history.  The 
service medical records are negative for any right arm 
disability, or any treatment for the old fracture.  There is 
no indication in the veteran's service medical records that 
he ever complained about his arm, or was treated for any 
right arm disability.  The veteran's separation examination 
dated in June 1961 indicates a history of having fractured 
his arm in 1950, but does not indicate any more recent 
fracture, or any aggravation of the prior fracture.  There 
was no disability or defect of the right arm noted at 
separation.

The veteran underwent a VA examination in November 1997.  He 
told the examiner he had injured his arm by falling off a bus 
at the very beginning of his military service.  The veteran 
denied any prior injuries to his forearm.  He indicated he 
received no treatment for his injury at that time or at any 
time during service.  The veteran stated that he had pain 
intermittently since service.  The examination revealed that 
there was a deformity of the right arm consisting of a volar 
convexity of the forearm.  This caused a limited range of 
motion in the elbow where there was full flexion but rotation 
was limited.  X-rays showed bowing of the radius.  The 
examiner noted it had the appearance of an old healing 
perhaps in the mid shaft of the radius that went on to heal 
with a degree of malunion that produced the bowing. Based on 
the veteran's own statement of history, the examiner offered 
his opinion that the veteran "did sustain perhaps a minor 
fracture which untreated" went on to heal and caused the 
bowing and the limited mobility of the right forearm.  The x-
ray report from November 3, 1997 indicated no evidence of 
bony abnormality of the right forearm, the x-ray did show a 
small round soft tissue density in the soft tissues of the 
distal ulna, lateral aspect.  The etiology of this soft 
tissue density was unable to be determined.

Records were obtained from the Social Security Administration 
related to an award of disability.  The records reflect that 
the veteran was determined to be disabled due to a heart 
condition, and an injury to the left shoulder and left upper 
arm, and no mention is made of any disability related to 
residuals of a fractured right arm in the records obtained 
from SSA which range from 1990 to 1993.

VA outpatient treatment records dated from April 1997 through 
July 2001 do not show any treatment for residuals of a 
fractured right arm.  In fact, there was no notation of any 
complaints involving the right arm except for a treatment 
note dated in July 2001 where the veteran complained of pain 
in his right elbow that had lasted about four weeks.  There 
was no mention of a fracture, and the diagnosis was probable 
tendonitis.  In February and March 2000, the veteran was 
treated for an injury to his right hand from a fall, again 
there was no mention by the treating physician or the veteran 
of any residuals of a prior fracture of the arm.

In June 1999, the veteran testified at a personal hearing 
that he injured his arm falling from a bus at his induction 
into the military.  He denied any previous injury to his arm, 
and specifically denied that he broke his arm sometime around 
1950.  He testified that he did not get any treatment for his 
arm injury in service after the fall, but that his arm was 
painful from that point forward.

III.  Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).

The veteran is considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304 (1998).

To grant service connection it is required that the evidence 
show the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The evidence clearly establishes that the veteran has a 
current disability of the right arm.  The VA examination in 
November 1997 determined that there was an old fracture that 
had led to a decreased range of motion, and to bowing of the 
radius caused by malunion as the old fracture healed.

The right arm is presumed to have been in sound condition at 
service entry, since no abnormality of the right arm was 
detected on either pre-induction examination that was 
conducted.  The veteran's service medical records, however, 
clearly establish that he suffered a fracture of the right 
arm sometime prior to service, approximately in 1950.  The 
veteran related this prior fracture at two pre-induction 
examinations in June 1958 and September 1959, and again at 
separation from service during the examination in June 1961.  
This fracture apparently healed, as no disability of the 
extremities was found on any of these examinations.  The 
Board notes that the veteran told the VA examiner in 1997 
that he had never injured his arm prior to service and the 
veteran testified to that effect at his hearing in June 1999 
as well.  The veteran testified that he injured his arm in a 
fall from a bus at the beginning of his military service.  
Service medical records are negative for any treatment for or 
complaint of an arm injury suffered in service.  The veteran 
claims that he sought treatment for right arm disability 
shortly after service (he could not recall from whom); 
however, there is no record of treatment for residuals of a 
right arm fracture since he left service in 1961.  

The VA examiner opined that the current right arm disability 
was the result of a poorly healed old fracture of the radius.  
Based on the veteran's history as told to him by the veteran, 
the examiner determined that the fall from the bus in 1959 
could have been the cause of the current disability.

The Board has a duty to assess the credibility and weight to 
be given the evidence.  Wood v Derwinski, 1 Vet. App. 190, 
193 (1991).  The only basis for the examiner's opinion that 
the current disability is related to service was the reported 
history given to him by the veteran.  However, in light of 
the service medical records repeatedly showing that there was 
a fracture that pre-existed service, and in light of the 
complete lack of service medical records documenting the fall 
from the bus or any injury suffered in service, the Board 
finds that the more credible circumstance is that the veteran 
suffered a fracture prior to entry into service that healed.  
The Board notes that the veteran denied at his hearing that 
he suffered a fracture prior to service, but the Board finds 
more credible the veteran's assertions made in 1958, 1959, 
and 1961 that he did fracture his arm in 1950.  The Board 
bases this credibility determination on the length of time 
that has passed, and the apparent lack of motivation to be 
untruthful prior to service and before leaving service.  

With respect to the claimed inservice incurrence of right arm 
disability, the Board notes that there is no medical evidence 
showing the presence of right arm disability during service.  
There was no indication of a disability at separation, and 
the first instance of a disability being noted medically was 
at the VA examination in 1997 more than 35 years after 
leaving service.  Though current disability has been 
attributed to the fracture, the examiner did not indicate 
that the disability occurred coincident with the fracture, 
and the lack of a showing of right arm disability in service 
would suggest that disability arose after service discharge.  
The veteran has not been treated for any residuals of a 
fractured right arm since leaving service, and in both 2000 
when he fell and injured his right wrist and in 2001 when he 
complained of elbow pain in his right arm, there is no 
mention of a fracture of the right arm in service and no 
indication of a link between any prior fracture and the 
veteran's current disability.  

The veteran has asserted that his fall from a bus in 1959 
during service was the cause of his current disability, 
however, while competent to testify to what happened, he is 
not competent to testify to a medical diagnosis or offer an 
opinion as to etiology.  Espititu v. Derwinski, 2 Vet. 
App. 492. 494 (1992).  The Board does not doubt the veteran's 
assertion that he fell, but his statement is not medical 
evidence of a link between that fall and his current 
disability.  The Board finds especially probative the fact 
that the veteran's service medical records make no mention of 
an injury suffered in a fall, and the separation examination 
is normal.

Therefore, based on all the evidence, and making an express 
credibility determination with regard to a fracture prior to 
entry into service, the Board finds that the veteran did 
suffer a fracture prior to entry into service, and that he 
did not fracture his right arm in service resulting in 
current disability.  Therefore, service connection for 
residuals of a fractured right arm must be denied.


ORDER

Entitlement to service connection for residuals of a 
fractured right arm is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

